Jackson, C. J.
1. It is only when there is no evidence of a vital controlling link in the chain of facts necessary to make out the plaintiff’s case, that a direction by the judge to the jury to find for the defendant is permissible. But-where a suit was brought for a breach of a contract ■alleged to have been made by an ajgent, á'nd there was no proof whatever of the agency, such a charge will not require a'reversal.
2. The fact that the'person alleged to have been the agent of the •defendant at the time of the original employment, but of which there "was no proof, was subsequently the superintendent of the defendant •company, and that the plaintiff was employed under him by the day, -.subject to be discharged at thé option of t&e superintendent, was no ratification of a contract of permanent, employment claimed to have been *250formerly made by the agent and for a higher price. Hobby vs. Alford (September term, 1884, pamphlet, page 6.)
W. H. Wade, for plaintiff in error.
Lester & Ravenel, for defendant.
Judgment affirmed.